Title: To George Washington from Major General William Heath, 1 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Highlands [N.Y.] July 1st 1779
        
        I have been honored with your favors of yesterday morning and afternoon have ordered Huntingtons Brigade to the Gorge of the mountains north of the village to take Post in the most advantageous Ground and to exercise every precaution for the Security of their Camp and to prevent a Surprise, have ordered the shortest and best Communication, from that Post to Parsons Brigade to be Carefully reconnoitred by the officers of both Brigades, that in Case the Enemy should advance each may support the other without loss of Time.
        I find upon enquiry such an Almost total deficiency of Instruments Bandages Dressings &c. &c. among the Regimental Surgeons as is shocking to humanity admiting the Least probability of the Troops Coming to action. I have thought it my Duty to make this representation to your Excellency.
        If the Intelligence from Major Genl Gates may be depended upon Sir Harry Clinton has drawn a Considerable part of the Garrison of Rhode Island to New York he probably has Something Serious in Contemplation, He may be mad enough again to move up the River, and will perhaps first make Some Manoeuvre to draw their army from their present Strong Posts. The more I view the Ground, and the probability of any advantage the Enemy could derive from a movement up the River the more I am Convinced, that their first and Principle aim will be to Possess themselves of Some Strong Grounds in this neighbourhood, and whether Considering the Present Position of the Enemy the nature of the Ground and the first advance He will most probably make if his intentions are against the Fort a Sufficient Force is now on this Side of the River your Excellency can best determine.
        permit me to request the favor that the Letter address’d to His Excellency the President of Congress may be forwarded by the first Express your Excellency Sends to Philadelphia. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
       